Citation Nr: 1112093	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  10-48 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to an effective date earlier than August 6, 2009, for a total disability rating based on individual unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active duty for training from June 23 to August 17, 1978, and he performed active military service from September 1979 to September 1983 and from December 1990 to May 1991.

This appeal arises to the Board of Veterans' Appeals (Board) from a February 2010-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that granted a total disability rating based on individual unemployability (hereinafter: TDIU) effective August 6, 2009.  The Veteran has appealed for an effective date earlier than that.  

In November 2010, the Veteran moved to Muskogee, Oklahoma, and his claims were transferred to the Muskogee RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran requested a hearing before an RO hearing officer; however, in January 2011, he submitted a written request directly to the Board for a hearing at the RO before a Veteran's law judge.  The case must therefore be remanded to the RO for the following action:

A "Travel Board" hearing should be scheduled for the Veteran.  Follow the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2010) in the scheduling of this hearing.

The Veteran need take no further action unless otherwise informed, but may submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


